PETERSON, J.
The State of Florida appeals the downward departure sentence imposed upon Michael Paul Bolton, 21 years of age, for one count of lewd and lascivious battery by having “consensual” sexual intercourse with a 15-year old girl. He repeated the crime with another 15-year old girl while he was on pre-trial release for the first crime.
After pleading guilty to both charges, he was sentenced downward to 365 days in the county jail followed by 10 years sex offender probation instead of the recommended 246 months in the Department of Corrections as indicated by his guideline scoresheet, but the sentencing judge failed to prepare written reasons for the departure. Any sentence imposed which varies downward from the recommended sentence by more than 25 percent must be accompanied by a written statement delineating the reasons for the departure.1
Because the record does not contain a written statement of the reasons for the departure that deviated more than 25 percent from the recommended guidelines, we must vacate the sentence and remand for re-sentencing within the guidelines unless the trial court can comply with the requirements of section 921.0016(l)(e).
SENTENCE VACATED; REMANDED.
GRIFFIN and MONACO, JJ., concur.

. See § 921.0016(l)(c), Fla. Stat. (2003).